Order entered January 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01148-CV

              GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS
                     AND STEVEN C. GASTON, Appellants

                                                V.

                                   BOBBIE BUSH, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-16041-M

                                            ORDER
       We GRANT appellee’s January 20, 2015 unopposed motion for an extension of time to

file her briefs in response to the briefs filed by each appellant. Appellee shall file her briefs by

FEBRUARY 23, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE